 


109 HRES 424 IH: To congratulate the National Aeronautics and Space Administration and the Discovery crew of Commander Eileen Collins, Pilot Jim Kelly, Mission Specialist Charlie Camarda, Mission Specialist Wendy Lawrence, Mission Specialist Soichi Noguchi, Mission Specialist Steve Robinson, and Mission Specialist Andy Thomas on the successful completion of their 14 day test flight to the International Space Station for the first step of the Vision for Space Exploration, begun from the Kennedy Space Center, Florida, on July 26, 2005, and completed at Edwards Air Force Base, California, on August 9, 2005. This historical mission represented a great step forward into the new beginning of the Second Space Age.
U.S. House of Representatives
2005-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 424 
IN THE HOUSE OF REPRESENTATIVES 
 
September 6, 2005 
Mr. Calvert submitted the following resolution; which was referred to the Committee on Science
 
RESOLUTION 
To congratulate the National Aeronautics and Space Administration and the Discovery crew of Commander Eileen Collins, Pilot Jim Kelly, Mission Specialist Charlie Camarda, Mission Specialist Wendy Lawrence, Mission Specialist Soichi Noguchi, Mission Specialist Steve Robinson, and Mission Specialist Andy Thomas on the successful completion of their 14 day test flight to the International Space Station for the first step of the Vision for Space Exploration, begun from the Kennedy Space Center, Florida, on July 26, 2005, and completed at Edwards Air Force Base, California, on August 9, 2005. This historical mission represented a great step forward into the new beginning of the Second Space Age. 
  
Whereas the Space Shuttle Return-to-Flight is the first step in the Nation’s Vision for Space Exploration; 
Whereas the Space Shuttle Discovery Crew completed three highly successful extra-vehicular activity spacewalks; 
Whereas the STS flight 114 accomplished the first in-flight heat shield repairs on the Space Shuttle; 
Whereas the Discovery crew delivered more than 6 tons of needed supplies and equipment to the International Space Station; 
Whereas Discovery’s spacewalkers removed a failed Space Station gyroscope and replaced it with a new one, restoring full capability of the Station’s attitude control system; 
Whereas the Discovery mission successfully used three different Canadian robotic extensions to conduct spacewalks and to survey the Shuttle: the Shuttle Canadarm; the Space Station Canadarm2; and the Orbiter Boom Sensor System; 
Whereas the crew of the Discovery experienced virtual visits from leaders of 2 nations, the President of the United States and the Prime Minister of Japan; and 
Whereas Commander Eileen Collins led the crew of 7 and guided the Discovery vehicle through an unprecedented back flip maneuver: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends Commander Eileen Collins, for being the first female space shuttle commander and a role model for all; 
(2)commends Col. Jim Kelly, pilot of STS 114, for his second flight aboard the Space Shuttle and his participation in robotic arm operations; 
(3)commends Charlie Camarda, mission specialist, a rookie who performed like a veteran by transferring the multipurpose logistics module from the International Space Station to the Space Shuttle; 
(4)commends Wendy Lawrence, mission specialist, for outstanding skill in operating Canadarm2; 
(5)commends Soichi Noguchi of Japan, mission specialist, a rookie who was a spacewalker for the inspections and repairs of the Space Shuttle; 
(6)commends Steve Robinson, mission specialist, for his outstanding skill as a spacewalker, who enhanced and repaired Discovery and the International Space Station; and 
(7)commends Andy Thomas, mission specialist, who performed the laser checks on the leading edge of the Space Shuttle by the operation of Canadarm2. 
 
